DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23-44 are under consideration.
Claims 1-22 are cancelled.

Information Disclosure Statement
The IDS filed 12/30/2022 has been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 14/714,949 filed 5/18/2015 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 3/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,395,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 23-44 on the ground of nonstatutory obviousness-type double patenting is withdrawn in view of the terminal disclaimer filed 3/09/2022.
Claim Rejections - 35 USC § 101
The instant rejection is maintained from the Office Action of 12/09/2021.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 23-42 are drawn to a method.
Claims 43-44 are drawn to a process performed on a computer and instructions on computer readable media.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Grouping sets of sequencing quality control (SQC) metrics into one or more data structures according to similarity. This step reads on a process that can be carried out by the human mind and is therefore an abstract idea. The recited “data structure” is recited as an abstract data structure and reads on a table, graph or matrix.
Selecting a reference panel of reference coverage data sets using the one or more data structures, wherein the selected reference coverage data sets have SQC metrics similar to the SSQC metrics. This step reads on a process that can be carried out by the human mind and is therefore an abstract idea.
Normalizing the sample coverage data set and the reference panel. This step reads on a process that can be carried out by the human mind and also, normalizing data is a mathematical concept. The step is therefore an abstract idea.
Fitting the normalized reference panel to a mixture model at each of the plurality of genomic regions to determine an expected coverage distribution at each of the plurality of genomic regions. This step reads on a process that can be performed by the human mind and furthermore, a “mixture model” is a mathematical concept in statistics. A mixture model is analogous to a plurality of probabilistic distributions which are mathematical expressions.  The step is therefore an abstract idea.
Identifying one or more copy number variants (CNVs) by comparing according to a Hidden Markov Model (HMM), the normalized sample coverage data set to the expected coverage distribution at each of the plurality of genomic regions from the mixture model. This step recites mathematical concepts which are the HMM and mixture models of genomic regions and the mental step of identifying CNVs by comparing sample coverage data to the mixture models using HMM. This step is interpreted as using the mixture models (distributions) as a reference to which sample coverage data is compared and wherein the HMM is then used to identify CNVs based on information from the mixture models and sample coverage data comparison (see par. 0021 of the specification).  The step reads on a multipart mathematical calculation.
Claims 24-42 recite limitations that are further dawn to abstract ideas and further limit claim 23. Claims 43-44 are drawn to the same process as claim 23. 
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
A computing device, as in claim 23.
Processors and memory, as in claim 43.
Computer readable medium, as in claim 44.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computing devices, processors and memory and computer readable medium are routine, conventional and well understood. The abstract idea steps are judicial exceptions that are merely applied on the generic computer. See MPEP 2106.05(f). In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.
The computing device, processors and memory and computer readable medium are a recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 10) that the October 2019 update states that examiners should not parse the claim.
In response, this is with respect to evaluation of the claim under Prong 2, in determining if any of the judicial exception(s) are integrated into a practical application. 
With regard to examination of abstract ideas, MPEP 2106.04(a) states that: 
Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in
In the instantly set forth rejection, each of the limitations in the claim are analyzed and identified as to whether they recite an abstract idea. The grouping(s) of abstract ideas are discussed next to each identified limitation as set forth in the quoted section of MPEP 2106.04(a).
Applicants argue (Remarks, page 10) that the human mind is not capable of  “grouping [] sets of sequencing quality control (SQC) metrics into one or more data structures according to similarity, wherein each set of SQC metrics is associated with a respective reference coverage data set that comprises a plurality of genomic regions.”
In response, Applicants have not provided arguments as to why this step can not be performed by the human mind. Quality Control metrics read on numbers. The human mind is capable of grouping numbers into a data structure. The claims do not recite a data structure that is a concrete data structure connected with e.g., pointers to computer memory. The data structure of the claims reads on an abstract data structure such as a table, graph, list or file. The limitation reciting that the SQC metrics is associated with a respective reference coverage also does not take this step outside the realm of an abstract idea, i.e. the limitation only serves to further characterize the data by describing what it means or “is associated with.”  
Applicants argue (Remarks, page 10)  that the human mind is not capable of “selecting [] a reference panel of reference coverage data sets using the one or more data structures, wherein the selected reference coverage data sets have SQC metrics similar to the SSQC metrics.” Applicants argue that the QC metrics can comprise GCDROPOUT, ATDROPOUT, MEANINSERTSIZE, ONBAITVSSELECTED, PCTPFUQREADS, PCTTARGETBASES10X, PCTTARGETBASESSOX, and/or the like. Applicants argue that such QC metrics are complex and represent the underlying quality of a genetic sequencing process and that only through computational analysis can it be determined whether multiple varied QC metrics of one sample are “similar” to multiple varied QC metrics of another sample.
In response, the argued metrics are an embodiment of quality control metrics. The instant claims do not recite what Applicants are alleging to be metrics that the human mind is not capable of selecting. Additionally, the metrics Applicants are pointing to (disclosed in the instant specification at par. 0023) e.g. GCDROPOUT, ATDROPOUT, etc. are associated with the Picard software suite for analyzing genomic data in BAM files. GC_DROPOUT represents the GC dropout metrics. The metrics are numerical representations that characterize the data obtained with Illumina sequencing. Therefore it is not convincing that the human mind is not able to select a panel comprising such metrics. Certainly, the human mind can select a file comprising Picard quality control metrics.
Regarding Applicant’s argument that - only through computational analysis can it be determined whether multiple varied QC metrics of one sample are “similar” to multiple varied QC metrics of another sample – this assertion is not convincing because the human mind is capable of comparing numerical data and performing “computational analysis.” If a computer is relied upon, it is only for processing efficiency. The CAFC in Bancorp Serves., L.L. C. v. Sun Life Assur set forth (decision, page 21) that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” 
Applicants argue (Remarks, page 12) that the instant claims are drawn to an improvement to technology, i.e. an improvement to the computer function. Applicants argue that the claims solve the problem of solving systematic biases and stochastic volatility in depth of coverage by normalizing coverage data.
In response, Applicants appear to be arguing that the calculations being performed are improved and result in improved data. This is not persuasive because an improved abstract idea and resulting data does not amount to an improvement to technology. The courts have said “it is not enough, however, to merely improve a fundamental practice or abstract process.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020). Customedia asserted (decision, page 7, lines 1-5) “the claimed invention improves the data delivery system’s ability to store advertising data, transfer data at improved speeds and efficiencies, and prevent system inoperability.” But the Court did not find improving data sufficient, instead finding that (decision, page 8, par. 2) to “be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.” 
Applicants argue (Remarks, page 12, par. 3) that the present claims represent an improvement to computer function, RAM usage. Applicants argue that RAM usage is minimized by the claimed process as compared to similar processes because the instant process identifies reference data sets having similar sequencing quality control metrics rather than similar sequences.
In response, Applicants are arguing that their process uses another data set that may be less complex to analyze. This amounts to an improved abstract idea but not a change in RAM functionality (i.e. an improvement to the computer). The capability of the RAM, i.e. the bytes per cycle that a RAM can transfer is a physical function of the chip and not the algorithm or data. The applied calculations and data do not improve the RAM capability. In contrast, what Applicants seem to be arguing is that the calculations being performed are improved. However, the courts have said that “fundamentally, it is not enough, for patent-eligibility purposes, to improve an abstract process by invoking a computer merely as a tool for carrying out that process.’” In re Rosenberg, 813 Fed. Appx. 594, 597 (Fed. Cir. 2020).
Applicants argue that the data structure is not populated with voluminous sequence data but rather QC metrics.
In response, the data structure being claimed is an abstract data structure, not a concrete data structure that is particular to a computer and engages with data stored in physical computer memory with a memory address. Claim 23 recites grouping sets of SQC metrics into one or more data structures and selecting a reference panel of reference coverage data “using one or more data structures.” The data structures in the claims read on tables for organizing the data and do not have a part in the performance of the computer. The claim as a whole is drawn to the algorithm which is a series of mental steps and math, the data which is also abstract, and the data structures which are abstract (e.g. a table or graph). The claims do not recite anything significantly more than the exception, i.e. the recited computing device is recited as a tool for processing efficiency. 
Applicants argue (Remarks, page 13-14, connecting par.) that under Step 2B,  it is not well-understood, routine and conventional to rely on SSQC metrics and SQC metrics as part of a copy number variant caller. The field relies on sequence information and not “QC metrics.”
In response, data is not an “additional element” to be evaluated under Step 2B. The choice of data to use in an analysis does not add significantly more to a judicial exception because data is abstract. As put forth by the court in Digitech (decision, page 12, lines 16-18), “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  The instant specification discloses (par. 0004) that reference coverage data is selected based on data filtering. However, filtering data is an abstract idea process.
Currently, the claims lack any physical or structural component that integrates the judicial exceptions of the abstract idea into any practical application that improves the computer system itself, the sequencer itself, or any particular device. The only improvement recited, if any, is to the judicial exceptions involving the abstract idea of associating particular data to the presence of certain genes, i.e. copy number variants. So “these clauses tell the relevant audience about the laws while trusting them to use those laws appropriately where they are relevant to their decision-making.” Mayo, 566 U.S. at 78.
Applicants argue that sequencing quality control metrics that characterize next generation sequencing artifacts and issues in sequencing are conventionally used to assess quality but not to determine copy number variations.
In response, not all improvements are patent eligible. If the improvement is to the abstract idea then unless it involves a practical application (e.g. improvement to a computer or with or use by a particular machine) or unconventional “additional elements,” then an improved judicial exception alone can not be patent eligible.  

Relevant Prior Art
Heng Wang et al. (BMC Bioinformatics vol. 15 (2014) pages 1-14). Wang et al. do not teach using sequencing quality control metrics from a sample (SSQC) and reference (SQC) to selecting a reference panel of reference coverage data sets which is then normalized, fitted to a mixture model and analyzed by HMM.  
Fromer et al. (The American Journal of Human Genetics, vol. 91 (2021) pages 597-607). Fromer et al. teach depth of (read) coverage as an indicator of alignment quality.
Neither Wang et al. or Fromer et al. teach selecting a reference panel of reference coverage data sets that have SQC metric similar to the SSQC metrics.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635